UNITED STATES COMMODITY INDEX FUNDS TRUST

PLAN OF LIQUIDATION AND TERMINATION

of the

United States Agriculture Index Fund

This Plan of Liquidation and Termination (this “Plan”) is made by United States
Commodity Index Funds Trust (the “Trust”), a Delaware statutory trust, with
respect to one of its series: the United States Agriculture Index Fund (the
“Fund”). The Fund was created pursuant to Article IV, Section 4.2 of the Trust’s
Fourth Amended and Restated Declaration of Trust, dated as of December 15, 2017
(the “Declaration of Trust”). The Trust was established pursuant to Chapter 38
of Title 12 of the Delaware Code entitled “Treatment of Delaware Statutory
Trusts,” which sets forth requirements for establishing or terminating series of
a trust established thereunder (the “Delaware Trust Statute”).

RECITALS

A. Pursuant to Article XIV, Section 14.1 of the Declaration of Trust, the
Trust’s sponsor (the “Sponsor”) may terminate any series of the Trust if the
Sponsor, in its sole discretion, determines that the series’ aggregate net
assets in relation to the operating expenses of such series make it unreasonable
or imprudent to continue the business of the series long term.

B. Pursuant to Article XIV, Section 14.2 of the Declaration of Trust, upon
termination of a series of the Trust in accordance with Section 3808(e) or (g),
as applicable, of the Delaware Trust Statute, the business and affairs of the
series shall be wound up and all assets shall be liquidated as promptly as is
consistent with obtaining the fair value thereof, and the proceeds therefrom
shall be applied and distributed in the following order of priority: (a) to the
expenses of liquidation and termination and to creditors in satisfaction of
liabilities of the series, and (b) to the series shareholders.

C. The Sponsor has determined that the Fund’s aggregate net assets in relation
to the operating expenses of the Fund make it unreasonable or imprudent to
continue the business of the Fund long term.

D. Based on the provisions of the Declaration of Trust and the determinations of
the Sponsor set forth in the recitals above, the Sponsor has adopted this Plan
with respect to the Fund.

E. The Fund is treated as a partnership that is not taxable as a corporation for
U.S. federal income tax purposes.

PROVISIONS

This Plan, as set forth below, shall be effective on a date determined by the
officers of the Sponsor following the adoption of this Plan by the Sponsor.

 



  1 

 

ARTICLE 1. Liquidation and Termination; Sponsor’ Powers

(a)       The Fund shall be terminated, and its affairs shall be wound up, on
such date as the Sponsor, with the advice of counsel, may determine. The
liquidation date for the Fund shall be September 12, 2018 (the “Liquidation
Date”) and the proceeds of the liquidation are scheduled to be sent to
shareholders on or about September 13, 2018.

(b)       Following the Liquidation Date for the Fund, all powers of the Sponsor
under the Declaration of Trust shall continue with respect to the Fund.

ARTICLE 2. Filings with Governmental Authorities

The appropriate officers of the Sponsor shall be authorized to (a) file with the
SEC and National Futures Association any supplement and/or regulatory filing in
connection with the implementation of this Plan and the transactions
contemplated thereby, (b) file for and obtain any necessary tax clearance
certificates and/or other documents required from the State of Delaware and any
other applicable governmental authority for the Fund, (c) timely file any other
documents required by any such authority, including a final Internal Revenue
Service Form 1065 (U.S. Return of Partnership Income), and (d) make any other
filings the appropriate officers determine are required.

ARTICLE 3. Sales, Redemptions, and Trading Before Liquidation Date

 

As of the close of regular trading on the NYSE Arca, Inc. (“NYSE Arca”), on
September 6, 2018, the Fund will no longer accept orders for Creation Baskets or
Redemption Baskets (as such terms are defined in the Fund’s prospectus) from
authorized participants. Trading in the shares of the Fund on the NYSE Arca will
be suspended prior to the open of market on September 7, 2018 and beginning on
that date, there can be no assurance that there will be a secondary market for
the shares. The Fund’s shareholders may sell their holdings before September 7,
2018 and customary brokerage charges may apply to such transactions.

 

On or about September 6, 2018, the Fund will begin the process of liquidating
its portfolio. As a result, the Fund’s cash holdings will increase, and the Fund
will no longer be managed in accordance with its investment objective.

 

The liquidation date for USAG will be September 12, 2018 and the proceeds of the
liquidation are scheduled to be sent to shareholders of USAG on or about
September 13, 2018.

 

These distributions to shareholders will be treated as liquidating distributions
for U.S. federal income tax purposes and shareholders are encouraged to consult
their own tax advisors concerning the impact of the liquidation of the Funds in
light of their own unique circumstances.



  2 

 

ARTICLE 4. Liquidation Procedures

(a)       The officers of the Sponsor shall cause to be prepared and published
via press release, and posted on the Company’s website, notice informing the
shareholders of the Fund of the adoption of this Plan and containing such other
information as such officers shall find necessary or desirable.

(b)       In connection with the liquidation, the Fund shall (1) sell all of its
assets for cash, convert them to cash equivalents, or permit them to mature, and
apply the same to the payment of all known or reasonably ascertainable debts,
obligations, and other liabilities of the Fund incurred or expected to be
incurred prior to the Fund’s Liquidation Date, including necessary expenses of
such Fund’s liquidation and termination, and (2) obtain such releases,
indemnities, refunding, and other agreements as the Sponsor deems necessary for
the protection of the Trust and the shareholders of the Fund.

(c)       The assets of the Funds remaining after payment of (or reservation of
amounts to pay) the Fund’s liabilities pursuant to (a) above (the “Net Assets”)
will be distributed in a single cash payment (the “Liquidating Distribution”)
ratably among the shareholders of record of the Fund as of the Liquidation Date.
For purposes of the Fund’s Liquidating Distribution, shares of the Fund will be
individually redeemable by the Trust and its agents. The Liquidating
Distribution for the Fund will be made promptly after the Liquidation Date.
Should any assets of the Fund not be distributed in the Liquidating
Distribution, or should additional assets attributable to the Fund come into the
possession of the Trust in the future, the Trust shall, to the extent reasonably
practicable, take steps to distribute such assets to shareholders of the Fund as
of the Liquidation Date.

(d)       If one or more shareholder(s) of the Fund to whom one or more
distributions pursuant to paragraph (c) are payable cannot be located, a trust
may be created with a financial institution in the name and on behalf of the
Fund and, subject to applicable abandoned property laws, any remaining assets of
the Fund may be deposited in such trust for the benefit of such shareholder(s).
The expenses of any such trust shall be charged against the assets therein. The
Trust is under no obligation to establish such a trust.

ARTICLE 5. Amendment of this Plan

The officers of the Sponsor, acting on behalf of the Sponsor, may authorize
variations from, or amendments to, the provisions of this Plan that are deemed
necessary or appropriate to effect such distribution(s) and the Fund’s
liquidation and termination.

 

ARTICLE 6. Expenses

Except as provided in Article 3, paragraph (d), the Fund, or the Sponsor on the
Fund’s behalf, shall bear the expenses incurred in connection with carrying out
this Plan applicable to the Fund, including the cost of liquidating its assets
and terminating its existence.

 



  3 

 

ARTICLE 7. Power of the Sponsor and its Officers

 

The Sponsor and the appropriate officers of the Sponsor shall have authority to
do or authorize any or all acts and things as provided for in the Plan and any
and all such further acts and things as they may consider necessary or desirable
to carry out the purposes of the Plan, including, without limitation, the
execution and filing of all certificates, documents, information returns, tax
returns, forms, and other papers that may be necessary or appropriate to
implement the Plan or that may be required by any applicable laws.

 

 

 

{Signature Page Follows}

 



  4 

 

IN WITNESS HEREOF, the undersigned has executed this Plan and Liquidation and
Termination as of this 7th day of August, 2018.

 

 



 

UNITED STATES COMMODITY INDEX FUNDS TRUST

By United States Commodity Funds LLC,
as Sponsor

By: /s/ John P. Love                       
Name: John P. Love
Title: President and Chief Executive Officer

 

 

  5 



 

 

 

 

